OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by the Appellate Division, Third Judicial Department, on June 20, 1983 and currently maintains an office for the practice of law in Rochester, New York. The Grievance Committee of the Seventh Judicial *132District has moved for an order pursuant to 22 NYCRR 1022.19 (f) (2) suspending respondent from the practice of law pending consideration of disciplinary charges against him and has also filed formal disciplinary charges returnable October 26, 1993 charging him with various counts of misconduct.
In support of its motion, the Grievance Committee alleges that respondent failed to comply with at least 70 requests to answer 28 complaints against him alleging professional misconduct and failed to appear before the Committee or produce documents pursuant to a subpoena duces tecum. Additionally, petitioner argues that respondent’s alleged conversion of client funds constitutes an immediate threat to the public interest.
Respondent failed to answer the motion but appeared on the return date to request an adjournment. He was directed to respond to the motion by September 14, 1993 but again defaulted. Therefore, the charges remain uncontroverted and we agree with petitioner that the alleged misconduct constitutes an immediate threat to the public interest. Accordingly, respondent should be suspended, forthwith, from the practice of law pending the hearing and determination of the charges against him. The hearing on this petition has been scheduled for October 26, 1993, at which time respondent may take whatever action he deems appropriate.
Denman, P. J., Callahan, Green, Lawton and Fallon, JJ., concur.
Order of suspension entered pursuant to 22 NYCRR 1022.19 (f).